Citation Nr: 1647738	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1994 to March 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran limited her appeal to the two issues identified on the title page.  In the January 2013 substantive appeal (VA Form 9), she indicated she was appealing only the hypertension and kidney failure issues.  Additionally, a June 2013 representative's statement confirmed the conditions on appeal.

In her January 2013 VA From 9, the Veteran also requested a Board hearing.  However, in March 2015, she withdrew the request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Hypertension

The Veteran submitted a January 2013 substantive appeal in which she indicated that she was under severe stress while in service which led to her hypertension.

The Veteran's service treatment records contain many blood pressure readings.  They include the Veteran's March 1994 enlistment examination that showed her blood pressure was 106/72.  An August 1994 record reflects blood pressure of 126/86 while a September 1994 record showed 122/70.  An October 1994 record indicated her blood pressure was 121/64.  In November 1994, it was 117/68, 110/58, and 110/52.  January 1995 records reflected 130/66 and 134/58, while February 1995, March 1995, June 1995 and July 1995 records showed 116/72, 106/62, 124/66, 130/80 and 132/60.  In a September 1995 record, blood pressure was 126/62.  In an October 1995 record, it was 112/68.   In a November 1995 record, it was 119/65.  A record in January 1996 showed blood pressure of 138/70.  In March 1996, it was 126/70.  Blood pressure in April 1996 was 138/74.  May 1996 readings showed 116/76.  In June 1996, blood pressure was 139/84.  An August 1996 record indicated blood pressure of 130/88.  In October 1996, blood pressure was 130/62, 128/66, and 124/78.   A February 1997 record indicated blood pressure of 130/84.  There was another record showing blood pressure of 140/92.

Post-service records show the Veteran was diagnosed with hypertension and her blood pressure remained elevated.  A December 2001 record indicated she sought treatment for elevated blood pressure, found to be 182/118 and 180/112.  An August 2009 private treatment record diagnosed the Veteran with hypertensive urgency and a March 2010 private treatment record noted malignant hypertension.

The Board finds the Veteran has elevated blood pressure and a current diagnosis of hypertension.  Further, there is evidence that at least indicates that the condition may be related to service and she has not been afforded a VA examination for the service connection claim.  Therefore, the Board finds a remand is required for the hypertension claim in order to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Kidney Disability

The Veteran reported in the January 2013 substantive appeal that she has been unable to control her hypertension, which led to kidney failure and subsequent treatment through dialysis.  She noted she has taken up to eight medications, four of which are for her blood pressure, which has caused her current kidney failure.

In May 2011, the Veteran underwent a bilateral retrograde pyelogram due to a reported history of nephrolithiasis.  The right retrograde was found unremarkable and the left also revealed no obvious demonstration of a calcification or kidney stone.

The evidence supports that the Veteran may have a kidney disability related to a potentially service-connected condition in hypertension that is being remanded.  Therefore, the Board finds that the kidney disability claim is intertwined with the hypertension issue and will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her current hypertension. The entire claims file should be reviewed by the examiner. All necessary tests should be conducted.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset in or within one year or service, or is otherwise related to service.

The examiner should discuss the in-service and post-service medical records, including applicable blood pressure readings.

A complete rationale should be provided for each opinion reached.

2.  If hypertension is found to be service connected, conduct appropriate development including a VA examination and medical opinion for the kidney disability claim.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

